Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 and 27-126 are cancelled.  Claims 14-26 are pending. 

Priority
This application is a 371 of PCT/US2019/016853 02/06/2019, and PCT/US2019/016853 has PRO 62/626,992 02/06/2018.

Claims 14, 15, and 26 are objected to because of the following informalities:  the claims make use of parenthetical statements, for example “free base equivalent (FBE)” in claim 1.  While the use of said parentheticals is not, per se, forbidden, it is unnecessary and should be avoided.  The terms in the claims need to be properly described in the specification, and the use of additional unnecessary descriptions in claims is improper.  Further, if the scope of the two descriptions are not identical indefiniteness can arise.
The Applicant should choose one of the two descriptors to keep and strike the other.

Claim 14 is objected to because of the following informalities:  the claim states “wherein administering the migalastat or salt thereof one or more of:” (emphasis provides one or more of:” (emphasis added).
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the claim states “wherein the patient one of more of:” (emphasis added) which is clumsily worded.  While one of skill would be able to deduce what is meant, the claim could be easily remedied.  For example, “wherein the patient has one of more of:” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giugliani et al. (R. Giugliani, S. Waldek, D.P. Germain, K. Nicholls, D.G. Bichet, J.K. .
Giugliani et al. discloses the treatment of Fabry disease with 150 mg migalastat hydrochloride administered orally every other day for 48 weeks (see, for example, the title, abstract, and the whole document; related to claims 19-23 and 25).  The treatment reduces GL-3 in patients with elevated GL-3 prior to treatment (see, for example, the abstract and throughout; related to claims 15 and 26), reduces left ventricular mass (see, for example, Table 4 on pg. 91), reduces kidney interstitial capillary GL-3 in patients who were elevated prior to administration (see, for example, Figure 2 on pg. 91), was administered to patients with left ventricular hypertrophy prior to treatment (see, for example, Table 1 on pg. 89; related to claim 15), decreased GL-3 inclusions in kidney peri-tubular capillaries versus prior to treatment (see, for example, the abstract and throughout; related to claims 16 and 26), and was administered to patients with an amenable P259R mutation in α-Gal A (see, for example, Tables 1 and 2 on pg. 89; related to claim 17).
With respect to the limitations drawn to “wherein the migalastat or salt thereof enhances a-galactosidase A activity”, “an average decrease in GL-3 inclusions per kidney interstitial capillary of at least about 0.5 after 6 months of the administration of the migalastat or salt thereof”, “a mean annualized rate of change in eGFRcKD-EPI of greater than -1.0 mL/min/1.73 m2 after 24 months of the administration of the migalastat or salt thereof”, “an average decrease in LVMi of at least about 5 g/m2 after 24 months of the administration of the migalastat or salt thereof”, “an average decrease in plasma In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
With respect to the limitation drawn to the formulation being a tablet, capsule, or solution, these are well-known to both those of skill and to the layman alike to be the most common forms of orally administered compositions.  One of ordinary skill would have immediately envisaged that the administration disclosed by Giugliani et al. could be done in a format of a tablet, capsule, or solution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. RE48,608 E. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat or the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,000,011 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).

The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,694,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat or the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,987,263 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,999,618 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,076,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-22, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,155,027 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,251,873 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 100-150 mg free base equivalent migalastat.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,357,548 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering about concentration in the range of about 50-20,000 μM, for example 1 or 3 mg/kg, of 1-deoxygalactonojirimycin (i.e. migalastat; the Examiner calculates that a range of 1-3 mg/kg would be 60-180 mg for a 60 kg adult).
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,383,864 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The patented claims are generally drawn to the treatment of Fabry disease comprising administering about 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,406,143 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat or the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and 
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,471,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering about 150 mg migalastat.
The patent does not specifically disclose the resultant effects.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,525,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat or the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,537,564 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 150 mg 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,792,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,792,279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,799,491 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of migalastat free base equivalent.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,806,727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering 123 mg of migalastat free base equivalent.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,813,921 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease in a narrower patient population comprising administering 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the amount of the migalastat or the resultant effects.
One of ordinary skill would have found the instant claims to be obvious because the dosage of active principles is a known result-effective variable that those of skill know to adjust and optimize.  One of ordinary skill would have adjusted the dose, including to about 100-150 mg free base equivalent during the routine adjustment and optimization of the dose in the treatment of Fabry disease, and would have done so with a reasonable expectation of success.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,849,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,849,890 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,857,141 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg of migalastat.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,857,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,874,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat.
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,874,656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The patent does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,925,866 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of migalastat hydrochloride.
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,234,972 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The patented claims are generally drawn to the treatment of Fabry disease comprising administering 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The patent does not specifically disclose the resultant effects.
The patent anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23-39, and 75 of copending Application No. 16/642,620. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-31 of copending Application No. 16/806,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering, for example, about 150 mg of 1-deoxygalactonojirimycin (i.e. migalastat).
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 19-21, and 60 of copending Application No. 16/967,827. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 37-42, 115, 117, 167-169, and 172 of copending Application No. 16/987,884. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/076,336. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the resultant effects.

With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,393. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.

With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/077,402. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.

With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/078,840. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.

With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/213,632. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, 11, 20, 21, 48-50, 53, 57, 58, 
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,548. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending application claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg of migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,623. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The copending application does not specifically disclose the resultant effects.
The administration of the same drug as instantly claimed to a patient population with the instant indication anticipates the instantly claimed patient population and composition in the instant broad claims, and makes the narrower instant claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,922. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/400,927. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.

The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/401,629. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of Fabry disease comprising administering about 100-150 mg free base equivalent migalastat, and the resultant effects of said treatment.
The copending claims are generally drawn to the treatment of a patient who has Fabry disease comprising administering about 100-150 mg free base equivalent migalastat.
The copending application does not specifically disclose the resultant effects.
The copending application anticipates the instant patient population and composition in the broad claims, and makes the narrower claims obvious.
With respect to the instant limitations drawn to the resultant effects of the treatment, the administration of the same composition to the same patient population is disclosed, the resultant effects would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-13 and 27-126 are cancelled.  Claims 14, 15, and 26 are objected to.  Claims 14-26 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason Deck/Examiner, Art Unit 1627